Kevin Kerr, OSB #080934
kevinkerr@schneiderlaw.com
Kerr Robichaux & Carroll
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON


    RICHARD ALAN RUTHERFORD,                                                   3:19-cv-00918-MK
           Plaintiff,

           v.                                                       ORDER FOR ATTORNEY
                                                               FEES UNDER 42 U.S.C. § 406(b)
    COMMISSIONER OF SOCIAL SECURITY,
          Defendant.




The court finds and orders an attorney fee of $29,617.50 pursuant to 42 U.S.C. § 406(b). Such

funds shall be paid to NW Disability benefits, LLC dba Kerr Robichaux & Carroll (TID 85-

3999428), 1 PO Box 14490, Portland, OR 97293. The attorney fee of $6,325.19 allowed

pursuant to the Equal Access to Justice Act will be refunded to Plaintiff upon counsel’s receipt of

the allowed 406(b) fee awarded.

         Dated this 8th day of June 2021.




                                                     s/ Mustafa T. Kasubhai
                                                     MUSTAFA T. KASUBHAI
                                                     United States Magistrate Judge


1
    Formerly known as Schneider Kerr & Robichaux.
